                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

 Case No. ED CV 19-01024-DOC (ASx)                                  Date: June 5, 2019

Title: KULWINDER SINGH V. U.S. DEPARTMENT OF HOMELAND SECURITY
      ET AL.


PRESENT:
                   THE HONORABLE DAVID O. CARTER, JUDGE

             Deborah Lewman                                  Not Present
             Courtroom Clerk                                Court Reporter

      ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
            PLAINTIFF:                                  DEFENDANT:
           None Present                                  None Present



      PROCEEDINGS (IN CHAMBERS): ORDER TO SHOW CAUSE WHY A
                                 PRELIMINARY INJUNCTION
                                 SHOULD NOT ISSUE

      On June 4, 2019, Petitioner Kulwinder Singh filed the Petition for Writ of Habeas
Corpus and Emergency Temporary Restraining Order (Dkt. 1). On June 5, 2019, the
Court GRANTED the Motion for Emergency Stay of Removal and temporarily
ENJOINED Respondent from removing Petitioner from the United States.

        Accordingly, the Court ORDERS Defendants to appear before this Court on June
17, 2019, at 7:30 a.m. to show cause why a preliminary injunction shall not issue to
enjoin Defendants from removing Petitioner from the United States during the pendency
of this case. The parties may file a stipulation obviating the need for a preliminary
injunction hearing.

      The Clerk shall serve this minute order on the parties.
 MINUTES FORM 11
 CIVIL-GEN                                                        Initials of Deputy Clerk: djl
